Citation Nr: 1131281	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-28 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1971, including combat service in Vietnam. 

This appeal to the Board of Veterans' Appeals (Board) arises from a February 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans' Affairs (VA).

In July 2011, a Board hearing was held before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  A September 2005 rating decision denied service connection for tinnitus, finding that the evidence did not show that the Veteran's current tinnitus was related to acoustic trauma in service.   The Veteran was notified and did not appeal the decision and it became final.

2. Evidence received since the September 2005 decision includes a statement by the Veteran that medical documentation indicates that tinnitus can be caused by acoustic trauma and hearing testimony that the Veteran experienced specific acoustic trauma in service.  The evidence relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim, as it tends to indicate that the Veteran did experience acoustic trauma in service and that his tinnitus was caused by such acoustic trauma.

3.  Tinnitus was not shown in service or for several years thereafter and the weight of the evidence is against a finding that the tinnitus is related to service, to include any acoustic trauma therein.


CONCLUSIONS OF LAW

1. As evidence received since the September 2005 final denial of service connection for tinnitus is new and material, the criteria for reopening the claim are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In regard to the Veteran's claim to reopen, given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

In regard to the claim for service connection on the merits, in June 2005 and September 2007 letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The September 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of these letters and the opportunity for the Veteran to respond, the March 2010 supplemental statement of the case reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment  records, the Veteran's DD-214, personnel records submitted by the Veteran, VA treatment records, private treatment records and the report of an April 2010 VA audiological examination.  Also of record and considered in connection with the appeal is the transcript of the July 2011 Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of this claim is required.

II.  Factual Background

The Veteran's DD-214 shows that he served as an infantry officer, with combat service in Vietnam.  

The Veteran's service treatment records do not show any documentation of hearing problems, tinnitus or acoustic trauma.  On June 1971 separation examination, the Veteran's hearing tested within normal limits.  Subsequent Reserve examinations fail to reveal complaints or findings of tinnitus or hearing loss. 

An August 2002 report of a private medical visit indicates that the Veteran was suffering from occasional tinnitus in the right ear. 

In the September 2005 rating decision the RO denied service connection for tinnitus, finding that tinnitus neither occurred in nor was caused by service.  

An August 2006 private hearing test produced findings of normal thresholds from 250 to 6000 hertz in the right ear with a mild loss noted at 8000 hertz and normal thresholds from 250 to 4000 hertz in the left ear with a borderline loss noted at 8000 hertz.  The Veteran was also found to have excellent speech discrimination bilaterally.  

In a July 2007 letter the Veteran indicated that he was requesting that his claim for service connection for tinnitus be reopened.  He noted that he was also submitting the results of the August 2006 hearing test, which were consistent with tinnitus. 

An August 2007 VA audiological evaluation shows that the Veteran denied any difficulty hearing.  However, he did complain of bilateral constant tinnitus.  He noted that the ringing had become much more pronounced approximately one year prior.  He also indicated that he had been seen by an ENT physician for the tinnitus and the physician had recommended a low salt intake to help reduce the ringing.  Additionally, he noted that he had had one episode of vertigo a few years prior but denied any further problems with imbalance or dizziness.  Hearing testing was within normal limits from 250 to 6000 hertz bilaterally with asymmetrical sensorineural hearing loss noted at 8000 hertz (moderate in the right ear and mild in the left ear).  Word recognition scores were excellent in both ears.  

In a statement accompanying his September 2008 Form 9, the Veteran indicated that his military experience showed that he was exposed to conditions that could result in tinnitus.  He noted that he served as an Infantry Platoon leader in combat operations in Vietnam, which involved exposure to small arms fire and artillery fire.  He was also an Aerial Observer flying in twin turbo-prop aircraft during active duty and during Reserve service in 1971 and 1974, which involved exposure to jet engine noise.  Additionally, he was an artillery battery commander during his reserve service from 1971 to 1972 and was thus exposed to artillery fire.  The Veteran noted that both an ENT physician and a private audiologist had informed him that he had high frequency hearing loss, which was consistent with tinnitus.  He also indicated that he had read in internet sources that it was common for tinnitus to manifest itself over several years and that a likely cause of tinnitus was excessive exposure over a long period of time to loud noises when young.  

On April 2010 VA audiological evaluation the Veteran reported that he had had tinnitus since 1980 and that currently the tinnitus was constant.   He noted that he was exposed to airplane, small arms and artillery noise during service and that he did not use hearing protection.  After service, he worked as an accountant for 37 years.  He participated in hunting and recreational shooting and used hearing protection.  He did have a history of using power tools without hearing protection.  He had no family history of ear disease, no previous history of ear disease, no history of head trauma and no history of ear trauma.  Auricle and external ear examinations were both normal bilaterally.  After pure tone threshold testing, the examiner diagnosed the Veteran with constant tinnitus in both ears with subjective factors of hissing tinnitus in both ears and objective factors of constant tinnitus in both ears.  There was no hearing loss present.

The examiner commented that the etiology of the Veteran's tinnitus was related to high frequency hearing loss above 4000 hertz, which was above the frequencies tested for VA purposes.  The examiner found that it was less likely as not that the Veteran's tinnitus was related to noise exposure from his MOS as an Infantryman, Aerial Observer or Weapons or Tactics Instructor during military service.  The examiner noted that the Veteran had reported tinnitus starting in 1980, five years after his reserve duty and nine years after his active duty service and that there was current evidence of high frequency hearing loss above 4000 hertz in both ears.  The examiner indicated that the Veteran's tinnitus was likely associated with his high frequency hearing loss at 6000 Hertz and 8000 hertz, that hearing loss associated with aging was called presbycusis and that such hearing loss was usually greater for high pitched sounds.  

During the July 2011 Board hearing, the Veteran testified that his primary duty during service was as an Infantry Officer.  He was also spent five months as an Aerial Observer during active duty and also did this in the Reserves.  Additionally, during his Reserve service he was in the artillery for two years and he was in a Marine Corps Air Control Squadron for two years.  He noted that during service he was exposed to noise from 90 millimeter high velocity tank guns, 155 millimeter howitzers, 105 millimeter howitzers, 50 caliber machine guns, regular M-60 machine guns, small arms, AK 47s, 106 recoilless rifles, air dropped ordinances, 500 pound bombs and 250 pound bombs.  Additionally, the Veteran was a Tactics and Weapons Instructor, during which time he taught weapons use such as machine guns, mortars, grenades, flame throwers, rockets and bazookas.  Further, as an Aerial Observer the Veteran flew in a twin turboprop engine airplane, sitting in the back with the tow engines spinning right next to him.  He did not wear any hearing protection while flying; he just wore a helmet.  The Veteran noted that during his Reserve service he was active one weekend a month for drill and two weeks in the summer.

Regarding the onset of tinnitus, the Veteran indicated that he got out of the Reserves around 1976.  Then, a couple of years later he just started noticing that he had a bubbling water sound going through his head when he tried to put his head down on the pillow at night.  He experienced this sound for many, many years and then it sort of changed into static.  Currently, it was constant white noise and it had progressively gotten worse.  The tinnitus had been continuous approximately since 1980.  

The Veteran also testified that at one point while in Vietnam two recoilless rifles went off on either side of him and the concussion knocked him to the ground.  He went to Triage and was told that he may have done some damage to his eardrums but to wait a couple of days to see if things got better.  The Veteran did so and his ears did get better so he did not initiate any follow-up treatment.  Additionally, at another point he was in a helicopter that had suffered a mechanical problem and went down, hitting the ground really hard and he hit his head on the top of it.  The doctor out in the field put a neck brace on the Veteran and told him that when he got back to the town area, he might want to get checked out by medical personnel.  However, when he came out of the field two weeks later, the area felt o.k. so he did not seek any follow-up treatment.  

The Veteran's representative noted that in 1980 the Veteran was about 33 years old so he was not clear as to whether the April 2010 VA examiner's reference to presbycusis was germane to a 33 year-old.  

III.  Law and Regulations

The September 2005 decision is final based on the evidence then of record.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7105. Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


IV.  Analysis

A.  Claim to Reopen

As noted above, the September 2005 rating decision denied service connection for tinnitus based on a finding that the Veteran's tinnitus neither occurred in nor was caused by service.  As noted above, in the statement accompanying his Form 9, the Veteran argued that it was common for tinnitus to manifest itself over several years and that a likely cause of tinnitus was excessive exposure over a long period of time to loud noises when young.  Additionally, in his July 2011 hearing testimony, the Veteran described the different types of noise he was exposed to in service, including one acute incident of acoustic trauma involving his fall due to the simultaneous firing of two recoilless rifles.  Taken together, the Board finds that this testimony relates to unestablished facts necessary to substantiate the claim (i.e. the presence of acoustic trauma during service and a relationship between this acoustic trauma and current tinnitus) and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material and the claim for service connection for tinnitus may be reopened.  38 C.F.R. § 3.156.

B.  Service connection for tinnitus

Initially, the Board notes that this claim was reopened and considered on a de novo basis by the RO in a March 2011 supplemental statement of the case.  Therefore, the Board may proceed with de novo consideration without harm to the Veteran's appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As noted above, the Veteran's service treatment records are negative for any clinical reference to tinnitus.  The record then does not contain any reference to tinnitus until 2002.  However, the Veteran has affirmatively testified that his tinnitus began in 1980 and has continued in some form ever since.  Additionally, the Veteran has also specifically testified as to experiencing acoustic trauma in service.  The Board finds both of these pieces of testimony credible.     

As tinnitus is not shown nor alleged to have been manifest during active service, in order for service connection for the disability to be granted, it must be shown that the tinnitus is otherwise related to service, to include the acoustic trauma the Veteran experienced therein.  38 C.F.R. § 3.303 (d).  However, the only medical opinion of record concerning the etiology of the Veteran's tinnitus, the April 2010 VA examiner's opinion, indicates that it is less likely than not that the Veteran's tinnitus was related to noise exposure from his MOS as an Infantryman, Aerial Observer or Weapons or Tactics Instructor during military service.  Notably, the Veteran's representative appeared to argue that the examiner's opinion did not make sense because she apparently attributed the Veteran's high frequency hearing loss to presbycusis.  However, the Board does not find relevant the examiner's comment concerning presbycusis as her conclusion concerning the etiology of the Veteran's tinnitus was based on her observation that the tinnitus did not become manifest until approximately 5 years after his Reserve service and 9 years after active duty, not on the Veteran's age at the time of this first manifestation. 

The Board also notes that the Veteran has correctly pointed out that noise exposure has been cited by medical literature to be one cause of tinnitus.  However, this observation is only minimally probative to the question of whether the Veteran's military noise exposure caused the Veteran's specific tinnitus.  In contrast, the VA examiner specifically reviewed the record and examined the Veteran before concluding that it was less likely than not that the Veteran's military noise exposure caused his tinnitus.  Accordingly, as there is no other competent evidence of record concerning this potential relationship, the weight of the evidence is clearly against a finding that the Veteran's tinnitus is related to service, including noise exposure therein.  

Although the Veteran contends that his tinnitus is related to service, including noise exposure therein, as a layperson he is not competent to provide a medical opinion regarding a specific medical nexus between his tinnitus and his noise exposure in military service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, given that there is no competent medical evidence of tinnitus until approximately five years after the Veteran's reserve service and nine years after his active duty and given that the weight of the evidence is against the presence of a medical nexus between the current tinnitus and military service, including noise exposure therein, service connection for tinnitus is not warranted.  The preponderance of the evidence is against this claim and it must be denied.


ORDER

As new and material evidence has been received, the claim for service connection for tinnitus may be reopened.  The appeal is granted to this extent.

Service connection for tinnitus is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


